By the court, Daly, First Judge.
A man is answerable to a third person, at the common law, for acts or injuries done by his *181wife, if they afford ground for a civil action. Heard v. Briscoe, 5 Car. & P. 484. The wife, during the existence of coverture, cannot be arrested upon mesne process. To use the language of Blackstone, by marriage the husband and wife became one person in law, that is, the very being, or legal existence of the woman, is suspended during the marriage; incorporated or consolidated into that of the husband. 1 Bl. Com. 442. Such being the legal effect of the relation, the liability of the husband for the wife’s tort or quasi delict, to quote the language of Mr. Macqueen, “ stands upon a principle of necessity, as well as justice. For the wife alone cannot be sued in such a case, and if the husband were also protected from responsibility, the injured party would be entirely without redress.” Macqueen on Husband and Wife, part 1, p. 127. As the law stood in this state prior to the Code, a husband might be arrested for a tort committed by his wife, and was bound to put in bail for both. After judgment, she might be charged in execution with her husband, but,, if arrested before judgment, she would be discharged upon proof of her coverture, and on filing common bail. Cornish v. Marks, 6 Mod. 17; 1 Id. 8; Ventris, 49; Crookes v. Fry, 1 Bar. & Aid. 165; Taylor v. Whitaker, 2 Dow. & Ry. 225 Clark v. Morris, 1 H. Bl. 235; Russell v. Buchanan, 6 Price, 139; Rangstaff v. Rain, 1 Wils. 149; Pitts v. Miller, Strg. 1167; Finch v. Duddin, Id. 1237; Berriman v. Gilbert, Barnes, 203; Graham’s Pract. (2d ed.) 127; 1 Tidd’s Pract. (9th Lond, ed.) 194; see, also, Ivins v. Butler, 7 Ellis & Bl. 159.
Is there anything in the Code that has changed the liability of the husband to be arrested for the tort of the wife ? In -an anonymous case in 2d Duer (613,) Judge Campbell is reported to have been of opinion that the Code, “ in its reasonable construction,” does not authorize the arrest of the husband in any action founded solely upon the contract or tort of the wife. The action was assault and battery committed by the wife,- and he discharged the husband from arrest, it is said, after consultation with the other judges, who approved his decision. It would have been more satisfactory if an opinion had been given, and *182the part or parts of the Code indicated or pointed out which admitted of or warranted this construction. To say that the Code, “in its reasonable construction,” has changed the law, and taken away a right that existed before, without naming or pointing to the section, provision, or language that has had that effect, is, to say the least of it, a very loose way of determining a very important question. A plaintiff had the right, before the Code, to arrest the husband for a tort committed by the wife, and he has that right still, (2 Kent’s Com. 149; Beeve’s Dom. Bel. 72), unless the Code has abrogated it, or taken it away. I find no provision in the Code touching the subject, or which, by the most liberal construction, could be regarded a"s changing the law. It has not changed the legal relation of man and wife. They are not the less one person in the law now, than they were before. For the tort of the wife, the husband can still be sued. He is a necessary party, for she cannot be sued alone. Code, § 114; Roach v. Quick, 9 Wend. 238. Both are chargeable for a wrong done by the wife, and both must be joined as defendants. Comyn’s Digest, tit. Pleader, 2 A 3; Martel v. Fiestal, 2 E. D. Smith, 91; Reeve’s Dom. Bel. 69. Nor can they even plead separately ; both must join in the plea. Tampian v. Newson and wife, Yelv. 210.. He is, therefore, a necessary defendant in the action, and, as the wife never could be arrested, the 179th section, which declares that the defendant may be arrested where the action is for injuring, or for wrongfully taking, detaining, or converting property, must be applicable to him. The only provision that has any bearing upon the subject, is that part of section 179 which declares that no female shall be arrested in any action, except for a wilful injury to person, character, or property, which did not materially change the law, the'Bevised Statutes of 1829 having provided that no female should be imprisoned in any civil action founded upon contract, (2 Rev. Stat. 428); and the provision of section 114, that when a married woman is a party, her husband must be joined with her, so far as it affects this question, was merely affirmatory of the existing law. I am utterly at a loss to conceive upon what ground or reason the *183judges, in the case referred to, came to the conclusion that the Code, “ in its reasonable construction,” had made this important change; and, though entertaining, as I should do, the highest respect for an opinion approved by all the members of a court, I cannot surrender my own judgment, and assent to it, where I find no provision in the Code, and am referred to none, which warrants or authorizes it.
This action is for the wrongful conversion of property by Maria Waas, the wife of the defendant Abraham Waas:—to recover the value of certain laces, embroideries, and other goods belonging to the plaintiff’s assignors, Marianna and Elizabeth De Young, entrusted by them to Mrs. Waas to sell, as their agent, upon commission, which goods, or the proceeds, the defendants, upon demand, have refused to deliver to the plaintiffs. It does not appear upon what ground the judge below discharged the order of arrest. From the points and authorities handed in upon this appeal, it would seem to have been upon the ground, above referred to, that a husband cannot now be arrested for a tort committed by the wife. There is another ground suggested in the points, upon the authority of a decision of Justice Masoü, (Tracy v. Leland, 2 Sandf. S. C. 729), that the wilful injury to property, for which the arrest of a female is allowed by the Code, is a physical injury, such as breaking it to pieces, or otherwise damaging it intentionally, whereby its value is lessened or destroyed. Though I do not concur in the conclusion arrived at in Tracy v. Leland, I do not consider it necessary to examine the question involved in that decision, as I cannot see how the point could affect the determination of this motion, as the question here is not the right to arrest the wife, but the husband.
The only remaining question, is the general cause of action sworn to in the affidavit upon which the husband, Abraham. Waas, was arrested; and upon that point I suppose that an agent to whom goods are entrusted to sell upon a commission, who afterwards claims to have bought them ironVhis principal, and upon that ground refuses to give his principal any account of what he has done, or to return the goods, may be treated as *184having converted them. Such a case, against the wife, is made out by the affidavit upon which the husband was arrested. An affidavit of Mrs. Waas was read upon the motion, denying that she was employed as agent, and averring that she bought the goods; but this affidavit could not be received to disprove the cause of action. We have held, in Geller v. Seixas, (4 Abbott, 103; affirmed at- general term), that where the right to arrest is derived from the nature of the action, that the defendant will not be allowed, upon a motion to discharge from arrest, to introduce affidavits to show that no cause of action exists. That would be trying the action upon affidavits on a collateral proceeding, which the court will never do.
Order appealed from reversed.